 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
 9

10    SHARON        ROZEBOOM,     ANTHONY
      LAVALLEY,       BROOKE    ALCANTAR,
11    MARY BILSKI, MATTHEW BRESLIN,
      MICHAEL BRODSKY, KATHY BUCKLEY,
12    GLENN COHEN, TERESA DOAN, JOAN Case No.: 2:17-cv-01266-RAJ
13    DURANTE, CHRISTIAN GAVILANES,
      MICHAEL LAGOY, LAURA LAKOWSKI,
14    THOMAS LOBELLO, KAYODE LOTT,
      THOMAS MAIER, JULIUS MALEK, TINA         [PROPOSED] ORDER GRANTING
15    NESBITT, NELSON ORTEGA, MARK                PLAINTIFFS’ MOTION FOR
      ROHAN,       RODNEY    ROSS,   TRENT   ATTORNEYS’  FEES AND COSTS, AND
16                                               NAMED PLAINTIFF SERVICE
      RUSSELL, SABINA SCHOEN, STEPHEN
17    SHRADER,       KATHLEEN      SUCHAN,              PAYMENTS
      ROBERTA SUCHAN, ROBERT TOWNSEL,
18    DOMINICK       VITALE,   AND    RUTH
      WARREN INDIVIDUALLY AND/OR ON
19    BEHALF OF ALL OTHER similarly situated
      individuals,
20

21                       Plaintiffs,

22           v.
23    DIETZ & WATSON, INC.
24
                         Defendant.
25

26          The above-titled matter came before this Court upon Plaintiffs’ Motion for Attorneys’ Fees

27   and Costs, and Named Plaintiff Service Payments. Dkt. # 91. Based upon the memoranda,

28   exhibits, and all the files and proceedings herein, the Court makes the following:

                                                     -1-
         [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS
 1                                                 ORDER

 2          1.       The requested attorneys’ fees and costs are reasonable in light of the favorable

 3   settlement obtained, the risks associated with pursuing the case, and the time and expenses incurred

 4   to bring about a settlement. This Order adopts and incorporates the Settlement Agreement, the

 5   terms defined therein, and all exhibits thereto.

 6          2.      Class Counsel’s request for attorneys’ fees is GRANTED. Class Counsel is

 7   awarded attorneys’ fees in the amount of $418,750 (25% of the Gross Settlement Amount) from

 8   the Gross Settlement Amount.

 9          3.      Class Counsel’s request for reimbursement of expenses in the amount of

10   $12,708.96 and costs for the Settlement Administrator in the amount of $2,500 from the Gross

11   Settlement Amount is GRANTED.

12          4.      Class Counsel’s request for named plaintiff service payments of $5,000 each to

13   Named Plaintiffs Sharon Rozeboom and Anthony LaValley and $2,000 to Rule 23 Class

14   Representative Brooke Alcantar from the Gross Settlement Amount is GRANTED.

15

16   SO ORDERED this 17th day of May, 2019.

17

18

19
                                                              A
                                                              The Honorable Richard A. Jones
20                                                            United States District Judge
21

22

23

24

25

26

27

28

                                                        -2-
         [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS
